Citation Nr: 1300090	
Decision Date: 01/02/13    Archive Date: 01/11/13

DOCKET NO.  09-50 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for ulnar neuropathy of the right upper extremity.  

2.  Entitlement to an initial disability rating in excess of 10 percent for ulnar neuropathy of the left upper extremity.  

3.  Entitlement to an initial compensable disability rating for lichen simplex form of eczema with thickening of the toenails.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The Veteran served on active duty from April 1981 to April 1986.

This matter is before the Board of Veterans' Appeals (Board) of the Department of Veterans Affairs (VA) on appeal from an October 2004 rating determination by the above Regional Office (RO).  The Veteran testified at a hearing held at the Louisville RO in April 2009, before the undersigned Veterans Law Judge.  A transcript is of record.  In May 2011, the Board remanded the case for further evidentiary development. 


FINDINGS OF FACT

1.  Since the effective date of service connection, the Veteran's ulnar neuropathy of the right upper extremity is comparable to mild incomplete paralysis.

2.  Since the effective date of service connection, the Veteran's ulnar neuropathy of the left upper extremity is comparable to mild incomplete paralysis.

3.  Since the effective date of service connection, the Veteran's lichen simplex form of eczema with thickening of the toenails affects an exposed surface area of 0 percent and total body surface of less than 5 percent.  It does not more nearly approximate a disability characterized by exfoliation, exudation or itching involving an exposed surface or extensive area and does not require systemic therapy or immunosuppressive drugs.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for ulnar neuropathy of the right upper extremity are not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8515 (2012).

2.  The criteria for an initial disability rating in excess of 10 percent for ulnar neuropathy of the left upper extremity are not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, DC 8515 (2012).

3.  The criteria for an initial compensable disability rating for lichen simplex form of eczema with thickening of the toenails are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, DC 7806 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated; it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Here, a pre-adjudication letter dated in November 2008 informed the Veteran of the information and evidence necessary to substantiate her underlying claims for service connection for ulnar neuropathy of the upper extremities and a skin disorder.  This letter also informed her of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  By the January 2009 rating action, the RO granted service connection for ulnar neuropathy of each upper extremity and eczema and assigned 10 percent and noncompensable disability ratings, respectively.  Following receipt of notification of that determination, the Veteran perfected a timely appeal with respect to the ratings assigned.  Clearly, based on this evidentiary posture, the Veteran's claims for higher ratings are based on her disagreement with the assignment of the specific evaluations following the grant of service connection for these disorders.  Dingess, supra; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  Thus, no further VCAA notice with respect to this issue is required.  

It is noted that correspondence from the Board to the Veteran has been returned as undeliverable. Specifically, the Board's letter informing the Veteran that the case was before the Board following a May 2011 remand was returned. The Board attempted to reach the Veteran twice in July and August 2012 using the most recent address of record.  The Veteran has not supplied VA with a new address and VA has satisfied its duty to notify the Veteran at his last known address. Simply stated, the Board can not delay the adjudication of the Veteran's claim indefinitely. Thus, the duty to notify has been satisfied. 

In any event, the Veteran has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  The Board concludes that all required notice has been given to the Veteran.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

VA has also satisfied its duty to assist the Veteran in the development of her claims.  Her in-service and relevant post-service medical reports are of record, and VA examinations were obtained in November 2008 and July 2011.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are more than adequate, as they provide sufficient detail to rate the Veteran's service-connected disabilities, including a thorough discussion of the effect of her symptoms on her functioning.  

VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the appellant.  Thus, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  


Law and Analysis

The Veteran contends that her service-connected skin and ulnar neuropathy disabilities are more disabling than reflected in the current disability ratings on the basis that she experiences difficulty using her upper extremities and has scarring on her body as well as spots on her face around the jaw/cheek area associated with her service-connected eczema.  See VA Form 9 received in December 2009.  

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2012).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is considered when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of the recorded history of a disability is necessary in order to make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  However, where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has also held that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The pertinent evidence in this case consists primarily of clinical findings from VA examinations in 2008 and 2011.  

During VA examination in November 2008, the Veteran gave a history of itching while in Iraq in 2006.  She did not see any change in the appearance of her skin until she scratched and those areas became dark and somewhat thickened.  Two of the lesions developed intermittent blisters which lasted 3-4 days.  She also noticed that her toenails were becoming darker and thicker.  The itchy areas were located under the base of her bra, the left forearm, and the right thigh.  The Veteran described persistent itching unrelieved by over-the-counter preparations.  She was atopic, but had not had any scaling and did not exhibit sudden flares to suggest a fixed-drug eruption.  The Veteran was also concerned about a possible toenail fungus, but had no apparent tinea pedis, onycholysis, or subungual debris.  She used Eucerin and an "allergy pill" for the itching.  The percentage of the exposed areas affected was 0 percent and the percentage of the entire body affected was 4 percent.  There was no evidence of scarring and/or disfigurement present.  There was also no evidence of ulceration, exfoliation, crusting, acne, or chloracne.  There was no disfiguring skin condition involving the head, face, or neck.  The condition did not affect the Veteran's occupational functioning.  The diagnosis was lichen simplex chronic form of eczema and thickening of nails from chronic trauma of rubbing on her boots.  

With regard to her skin condition, the Veteran reported that in about 2006, she began having a stabbing pain at the base of her thumbs, which radiated into her wrists.  She reported the pain was constant in the hands and wrist and radiated up to the elbows.  The pain worsened when she tried to grip items or with repetitive tasks like writing or working at the computer.  The pain was worse at night.  She also described a numbness and tingling sensation in all of the digits of both hands as well as weakness, stiffness, swelling, and fatigability in both hands and wrists.  She treated the pain with rest and was not on any medication.  She denied having flare-ups, but stated that certain activities, particularly typing, caused increased pain.

Examination of the hands and wrists revealed no anatomical defects and no swelling, heat, instability, weakness, or redness.  There was tenderness to the mid wrists noted.  Range of motion showed dorsiflexion to 70 degrees with pain.  Palmar flexion was to 80 degrees, radial deviation to 20 degrees, and ulnar deviation to 45 degrees, all without pain.  With repetitive of range of motion there was no change in function noted.  Both Tinel and Phalen signs were negative bilaterally.  The hands had a normal appearance with no deformity, amputation, ankylosis, erythema, swelling, or tenderness to palpation of the hands.  There was full range of motion of all digits in the intrinsic muscles of the hands with active and passive range of motion and no change in function with repetition.  Motor strength of the wrists, hand, and digits was 5/5.  Dexterity was normal and there was no atrophy noted.  There was no gap between the thumb and the tips of the fingers on opposition of the thumb to the finger and there was no gap between the finger and proximal transverse crease of the hand on maximal flexion of the fingers.  

Sensory examination was intact to position, vibration, and temperature in both upper extremities.  Deep tendon reflexes were 2+ and symmetrical bilaterally.  There was no Babinski present.  Electromyography findings, including bilateral ulnar motor conduction studies, showed segmental slowing across the elbows consistent with mild ulnar neuropathies at both elbows.  The clinical impression was ulnar neuropathy of the bilateral upper extremities.  

There is no indication in the record that the Veteran has sought or received regular treatment for her ulnar neuropathy or eczema, since the VA examination in 2008.  However private treatment records dated in 2008 show she was treated for an episode of tinea cruris in November 2008.

When examined by VA in July 2011, the Veteran's complaints of pain and numbness in the upper extremities remained unchanged.  Physical examination revealed reflexes of both upper extremities were normal at 2+.  Sensory examination was within normal limits and motor examination of the both upper extremities was also normal at 5/5.  Muscle tone was within normal limits with no atrophy.  There was no paralysis of the ulnar nerve or evidence of neuritis, or neuralgia.  The diagnosis was ulnar neuropathy of the upper extremities secondary to nerve entrapment which was considered to have a mild to moderate effect on the Veteran's usual daily activities.  The Veteran was currently unemployed as she was a full time student.  

During a VA skin examination in July 2011, the Veteran's complaints of itching, dry spots, darkened areas, and thickened toenails, were unchanged.  She described scratching her chest, abdomen, outer knee and inside right thigh.  She complained of other symptoms including a prickly feeling and skin peeling associated with sun exposure as well as current bumps on the inside of the left forearm.  The percentage of exposed areas, including the head, face, neck and hands, was 0 percent and the percentage of total body area affect was less than 5 percent.  

There was a 4cm x 1cm papular area to the left inner thigh.  There was dry skin and a 3cm x 2cm papular area to the inner right thigh.  There was dry skin noted to the lateral aspect of the right knee and thickening of toenails of both feet.  There was a 4cm x 3cm area of hyperpigmentation to the sternum between the breasts; a small hyperpigmented area to the upper chest wall; and a 4cm x 0.3 cm well-healed and non-tender scar to the right lateral chest wall from scratching.  These scars were superficial in nature and not unstable or painful.  There was dry skin noted to the left hip and posterior thigh.  The diagnosis was lichen simplex form of eczema with thickening of the toenails. 

There is no indication in the claims folder of repeated medical visits for treatment of multiple active recurrences of the eczema or that the Veteran has sought or received regular treatment for her ulnar neuropathy.  

I.  Ulnar Neuropathy of the Right and Left Upper Extremities

The Veteran's service-connected ulnar neuropathy of the right and left upper extremities are currently rated as 10 percent disabling under DC 8515, which addresses the median nerve.  However, as the results of an electromyography (EMG) in November 2008 show impairment of the ulnar rather than the median nerve, it appears that DC 8516, which addresses impairment of ulnar nerve function, is the more appropriate rating code.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment of a particular diagnostic code is completely dependent on the facts of a particular case); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Accordingly, the Veteran's claim will be evaluated under DC 8516 as well.  Parenthetically, the Board notes that, DCs 8515 and 8516 happen to provide identical ratings for "mild" and "moderate" incomplete paralysis of the involved nerve.  

Under DC 8515, mild impairment due to incomplete paralysis of the median nerve of either extremity warrants a 10 percent disability rating.  Moderate incomplete paralysis of the median nerve warrants a 20 percent (minor) or 30 percent (major) evaluation.  Severe incomplete paralysis of the median nerve warrants a 40 percent (minor) or 50 percent (major) evaluation.  Complete paralysis of the median nerve warrants a 60 percent (minor) or 70 percent (major) evaluation with the hand inclined to the ulnar side with the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, and the thumb in the plane of the hand (ape hand); incomplete and defective pronation of the hand with the absence of flexion of the index finger, feeble flexion of the middle finger, inability to make a fist, and index and middle fingers that remain extended; inability to flex the distal phalanx of the thumb with defective opposition and abduction of the thumb at right angles to the palm; weakened flexion of the wrist; and pain with trophic disturbances.  38 C.F.R. § 4.124a, (2012).  

Under DC 8516, mild impairment due to incomplete paralysis of the ulnar nerve of either extremity warrants a 10 percent disability rating.  Moderate incomplete paralysis of the median nerve warrants a 20 percent (minor) or 30 percent (major) evaluation.  Severe incomplete paralysis of the median nerve warrants a 30 percent (minor) or 40 percent (major) evaluation.  Complete paralysis of the median nerve warrants a 50 percent (minor) or 60 percent (major) evaluation with "griffin claw" deformity, due to flexor contraction of the ring and little fingers, very marked atrophy in the dorsal interspace and the thenar and hypothenar eminences; loss of extension of the ring and little fingers, the inability to spread the fingers or reverse, the inability to adduct the thumb; flexion of the wrist weakened.  38 C.F.R. § 4.124a, (2012).  

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The evidence of record shows treatment for symptoms of ulnar neuropathy, but do not indicate that the disability meets the criteria for an evaluation in excess of 10 percent under DCs 8515 or 8516.  There are few abnormal findings associated with the Veteran's ulnar neuropathy and certainly none which may be characterized as moderate.  There is no impairment of sensation, motion, motor function or muscle strength.  There also no evidence of more significant symptoms such as muscle atrophy, decreased reflexes or loss of function.  There is no evidence of abnormal or limited movement of the fingers or thumb or loss of dexterity in either hand. Thus an increased rating for neuropathy of the right and left upper extremities is not warranted. 

II.  Lichen Simplex Chronic Form of Eczema

The Veteran's service-connected skin disorder is currently rated as noncompensably disabling under DC 7806, for dermatitis or eczema.  

Under DC 7806, a noncompensable disability rating is assigned when there is less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period.  A 10 percent rating is assigned for at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent evaluation will be assigned where 20 to 40 percent of the entire body or 20 to 40 percent of exposed area is affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent evaluation will be assigned for dermatitis that covers more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or with constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118 (2012).

Based on the evidence, the Veteran's current disability picture resulting from her service-connected eczema does not meet or approximate the requirements for a compensable disability rating.  The evidence shows that the Veteran's skin condition was primarily involved itchy dry spots, papular areas, and areas of hyperpigmentation, diagnosed as eczema, which, when active is treated with topical medications.  Beyond that there is no evidence that large portions of her anatomy are involved (the skin condition is predominantly confined to the lower extremities and chest wall), and it affects 0 percent of the exposed areas and less than 5 percent the entire body.  In the absence of disfiguring scarring, heat, tenderness, redness or any other symptoms of cosmetic or functional significance, a compensable rating is not warranted.

Although evidence in the claims file indicates the Veteran was treated for an episode of tinea cruris in 2008, this skin condition is an independent problem and has not been indicated to be related to the service-connected eczema.  In fact, none of the symptomatology which would allow for the assignment of a higher rating has been reported.  While the Board has noted the Veteran's complaints, given the limited objective findings on examination, a compensable disability rating for lichen simplex chronic form of eczema, is not warranted.  38 C.F.R. § 4.118, DC 7806 (2012).

Nor does the evidence show that the Veteran's skin disorder warrants a higher disability rating under any other diagnostic codes available under 38 C.F.R. § 4.118 for assessing scars, as these codes require a showing of symptomatology not present in the Veteran's case.  There is no evidence of scarring disfigurement involving the head, face, or neck.  There is also no evidence of tender, deep, unstable or painful scars, limitation of motion due to scars, or scars covering an area of 144 square inches.  Thus, diagnostic codes for rating these manifestations are not for application.  See 38 C.F.R. § 4.118 DCs 7800, 7801, 7802, 7803, 7804, 7805.  At this time, the Board also notes that the schedule for rating skin disabilities under DC 7800-7805 were recently amended, effective October 23, 2008.  See 78 FR 54708 (Sep. 23, 2008).  However, the recent amendments did not change Diagnostic Code 7806, the rating criteria applicable in this appeal.  Thus, no further consideration or action in this regard is needed.

Thus, the criteria for the assignment of a compensable disability rating for the service-connected lichen simplex chronic form of eczema are not met.  

Extraschedular Consideration and Conclusion

In reaching these conclusions, the Board has not overlooked the Veteran's contentions, her complaints to healthcare providers, or her written statements as she is certainly competent to describe readily visible and identifiable symptoms.  Although she is competent to report any observable physical symptoms that she experiences, she is not competent to make medical determinations regarding the severity of her service-connected disabilities.  The pertinent medical findings, as shown in the examinations conducted during the current appeal, directly address the criteria under which these service-connected disabilities are evaluated and are, thus, more probative than the subjective evidence of complaints regarding the severity of the pertinent symptomatology.  In other words, the current level of disability shown is encompassed by the ratings assigned and, with due consideration to the provisions of 38 C.F.R. § 4.7, higher evaluations are not warranted for any portion of the time period under consideration, and there is no basis for the assignment of staged ratings under the Fenderson case.  

Also, pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular rating is in order when there exists such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Thus, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

The schedular evaluations in this case are not inadequate.  The Veteran has not identified any factors which may be considered to be exceptional or unusual as to render impractical the application of the regular schedular standards and the Board has been similarly unsuccessful.  As discussed above, there are higher ratings available for the Veteran's service-connected ulnar neuropathy of the bilateral upper extremities and eczema, but the required manifestations have not been shown.  Moreover, there is no evidence that either service-connected disability required hospitalization at any pertinent time during this appeal and the medical evidence of record is void of any finding of exceptional symptomatology beyond that contemplated by the schedule of ratings.  

While the Board is sympathetic to the difficulties the Veteran's service-connected disabilities may cause her, the evidence does not reflect that the average industrial impairment she suffers is in excess of that contemplated by the assigned evaluations, or that application of the schedular criteria is otherwise rendered impractical.  In other words, the regular schedular standards contemplate the symptomatology shown.  Accordingly, the Board finds that criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Court has recently held that a request for a total disability rating based on individual unemployability due to service-connected disability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  However, the holding of Rice is inapplicable here because the evidence of record does not illustrate that the Veteran's service-connected ulnar neuropathy of the bilateral upper extremities and eczema prevent her from obtaining and maintain gainful employment - nor has the Veteran so contended.  At this point, therefore, there is no cogent evidence of unemployability due solely to these particular service-connected disabilities, and the issue of entitlement to a TDIU need not be addressed further.  

The preponderance of the evidence is against both claims and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

An initial disability rating in excess of 10 percent for ulnar neuropathy of the right upper extremity is denied.  

An initial disability rating in excess of 10 percent for ulnar neuropathy of the left upper extremity is denied.  

An initial compensable disability rating for lichen simplex form of eczema with thickening of the toenails is denied.  



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


